IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             Assigned on Briefs May 9, 2012

            TIMOTHY L. JEFFERSON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2000-D-1954    Cheryl Blackburn, Judge




                  No. M2011-01653-CCA-R3-CO - Filed May 31, 2012


The petitioner, Timothy L. Jefferson, appeals from the summary dismissal of his petition for
writ of error coram nobis which challenged his 2001 guilty-pleaded conviction of second
degree murder. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and J EFFREY S. B IVINS, JJ., joined.

Timothy L. Jefferson, Nashville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and Brett Gunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

               The petitioner, originally charged with first degree murder and especially
aggravated robbery, pleaded guilty to a reduced charge of second degree murder in exchange
for a sentence of 40 years’ incarceration and dismissal of the especially aggravated robbery
charge. Prior to pleading guilty, the petitioner filed an unsuccessful motion to suppress his
pretrial statements to police on grounds that they were unconstitutionally obtained. The
petitioner also filed a timely but unsuccessful petition for post-conviction relief. See Timothy
L. Jefferson v. State, No. M2002-02393-CCA-R3-PC (Tenn. Crim. App., Nashville, Feb. 17,
2004), perm. app. denied (Tenn. Sept. 7, 2004). On August 10, 2011, the petitioner filed a
petition for writ of error coram nobis, wherein he claimed,
                Following the direct appeal’s conclusion of his conviction, the
                petitioner, who had always asserted to his counsel that he feels
                his rights were violated, discovered information through the
                prison’s legal advisor during advisement of the case, that the
                petitioner’s rights were in fact violated and that his initial
                assertion was accurate, despite petitioner’s counsel’s clear
                disregard of such, when it was the proper time to be heard by the
                court.

                The coram nobis court dismissed the petition on grounds that it was untimely
and that the petitioner had failed to state cognizable grounds for coram nobis relief.
Regarding the timeliness of the petition, the court found that the petitioner’s 10-year delay
in filing the petition for writ of error coram nobis was “unreasonable” and that the petitioner
was not entitled to due process tolling of the statute of limitations. As to the merits of the
petitioner’s claim, the court concluded that although the petitioner asserted that newly
discovered evidence entitled him to coram nobis relief, he failed to identify the alleged newly
discovered evidence in his petition for writ of error coram nobis. Indeed, the coram nobis
court pointed out that “it appears [the petitioner] believes his enhanced knowledge of the law
constitutes ‘newly discovered evidence.’”

               In this appeal, the petitioner challenges the summary dismissal of his petition
for writ of error coram nobis on grounds that newly discovered evidence establishes that he
“was not promptly arraigned as required” by law. As a result, he argues, his incriminating
statements to police should have been suppressed. Had the statements been suppressed, he
contends, he would not have pleaded guilty and would have insisted upon going to trial. The
State contends that the petitioner may not challenge his guilty-pleaded conviction via petition
for writ of error coram nobis. In the alternative, the State asserts that the petitioner failed to
establish that newly discovered evidence entitles him to coram nobis relief.

               Initially, we note that our supreme court recently concluded that guilty-pleading
petitioners were not barred from seeking coram nobis relief. See Stephen Bernard Wlodarz
v. State, No. E2008-02179-SC-R11-CO (Tenn. Feb. 23, 2012). That being said, the
petitioner has failed to establish entitlement to coram nobis relief.1

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999) (citation omitted). Coram nobis relief is provided for in criminal cases by statute:


        1
          The State does not assert on appeal that the petition for writ of error coram nobis, filed 10 years
after the petitioner’s conviction, was time barred.

                                                    -2-
              The relief obtainable by this proceeding shall be confined to
              errors dehors the record and to matters that were not or could
              not have been litigated on the trial of the case, on a motion for
              a new trial, on appeal in the nature of a writ of error, on writ of
              error, or in a habeas corpus proceeding. Upon a showing by the
              defendant that the defendant was without fault in failing to
              present certain evidence at the proper time, a writ of error coram
              nobis will lie for subsequently or newly discovered evidence
              relating to matters which were litigated at the trial if the judge
              determines that such evidence may have resulted in a different
              judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (2006); see State v. Vasques, 221 S.W.3d 514, 525-28 (Tenn. 2007)
(describing standard of review as “‘whether a reasonable basis exists for concluding that had
the evidence been presented at trial, the result of the proceedings might have been different’”
(citation omitted).

              The grounds for seeking a petition for writ of error coram nobis
              are not limited to specific categories, as are the grounds for
              reopening a post-conviction petition. Coram nobis claims may
              be based upon any “newly discovered evidence relating to
              matters litigated at the trial” so long as the petitioner also
              establishes that the petitioner was “without fault” in failing to
              present the evidence at the proper time. Coram nobis claims
              therefore are singularly fact-intensive. Unlike motions to
              reopen, coram nobis claims are not easily resolved on the face
              of the petition and often require a hearing.

Harris v. State, 102 S.W.3d 587, 592-93 (Tenn. 2003). The decision to grant or deny coram
nobis relief rests within the sound discretion of the trial court. Vasques, 221 S.W.3d at
527-28.

                Although the petitioner claims that newly discovered evidence entitles him to
coram nobis relief, he fails to identify the newly discovered evidence upon which he bases
his coram nobis claim. We agree with the coram nobis court that it appears as though the
petitioner is relying on his own fresh understanding of the law as newly discovered evidence.
Moreover, as the State correctly points out, the petitioner was aware of the circumstances of
his arrest and subsequent detention at the time he pleaded guilty. The facts alleged in the
original petition for writ of error coram nobis and in his brief on appeal are the same as those
alleged in his unsuccessful motion to suppress; in fact, the petitioner relies upon the facts as

                                              -3-
stated by the trial court in its order denying his motion to suppress. The petitioner is not
entitled to litigate the admissibility of his incriminating statements on facts known prior to
trial via a petition for writ of error coram nobis.

              Accordingly, the judgment of the coram nobis court is affirmed.

                                                   _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -4-